     Case 5:21-cv-00121-JWH-KK Document 16 Filed 03/08/21 Page 1 of 10 Page ID #:124




      Stephen M. Doniger (SBN 179314)
1
      stephen@donigerlawfirm.com
2     Scott A. Burroughs (SBN 235718)
      scott@donigerlawfirm.com
3
      David Shein (SBN 230870)
4     david@donigerlawfirm.com
      DONIGER / BURROUGHS
5     603 Rose Avenue
6
      Venice California 90291
      Telephone: (310) 590-1820
7
      Attorneys for Defendant Gaojing Wei
8

9                           UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11
       ANTON INTERNATIONAL, INC., a              Case No.: 5:21-cv-00121-JGB-SPx
12     California corporation,                   Honorable Jesus G. Bernal Presiding
13                                                DEFENDANT’S REPLY IN
       Plaintiff,
14
                                                  SUPPORT OF HIS MOTION TO
       v.                                         DISMISS PLAINTIFF’S
15                                                COMPLAINT
16
       GAOJING WEI, an individual; et. al.
                                                  Date: March 22, 2021
17     Defendants.                                Time: 9:00 a.m.
                                                  Courtroom: 1
18

19

20            Plaintiff’s opposition is bereft of any meaningful argument that Defendants’
21    unicorn garment and graphic work copy protectable expression, as opposed to
22    unprotectable ideas, and makes clear that this case is designed to stifle speech and
23    competition through an unwarranted attempt to monopolize basic ideas. Plaintiff’s

24    procedural arguments fail as well. This motion should be granted, and the case

25
      should be dismissed with prejudice.


                                                -1-
            DEFENDANT’S REPLY IN SUPPORT OF HIS MOTION TO DISMISS PLAINTIFF’S COMPLAINT
     Case 5:21-cv-00121-JWH-KK Document 16 Filed 03/08/21 Page 2 of 10 Page ID #:125




1           A.     Plaintiff Cannot and Does Not Sufficiently Allege Sufficient
2                  Similarity of Protectable Expression in the Unicorn Costumes
3           In order to survive this motion Plaintiff must plausibly plead that protectable

4
      elements of its Sky Horse Designs were infringed by Defendant. After filtering out

5
      the unprotectable elements, as this Court must, Plaintiff cannot do so.
            Like the Complaint, the Opposition fails to plausibly identify any substantial
6
      similarity, let alone virtual identity, between the protectable elements of the Sky
7
      Horse Designs and Defendant’s garments. Rentmeester v. Nike., 883 F.3d 1111,
8
      1118 (9th Cir. 2018) (affirming district court’s dismissal for failure to allege
9
      substantial similarity). Plaintiff may place no reliance on the physiognomy of a
10
      unicorn or horse stuffed animal or costume. Aliotti v. R. Dakin & Co., 831 F.2d
11
      898, 901-02 (9th Cir. 1987) (plaintiff “may place no reliance upon any similarity in
12
      expression resulting from either the physiognomy of dinosaurs or from the nature
13
      of stuffed animals.”). And in the seminal Satava v. Lowry (which followed and
14    builds on Aliotti v. R. Dakin & Co.), the Ninth Circuit held that “expressions that
15    are standard, stock, or common to a particular subject matter or medium are not
16    protectable under copyright law.” Satava v. Lowry, 323 F.3d 805, 810 (9th Cir.
17    2003).1
18
      1
19
        See also George S. Chen Corp. v. Cadona Int’l, Inc., 266 Fed. App’x 523, 524
      (9th Cir. 2008) (holding that an ornament of a dolphin with “an open mouth and an
20    uplifted twisted tail” follows from the idea of a swimming dolphin and is not
      protectable); Aurora World, Inc. v. Ty Inc., 719 F. Supp 2d 1115, 1136 (C.D. Cal.
21
      2009) (“[N]o copyright protection can be afforded the idea of producing plush toys
22    that resemble particular animals.”); N. Am. Bear Co. v. Carson Pirie Scott & Co.,
      No. 91-C-4550, 1991 WL 259031, at *4 (N.D. Ill. Nov. 27, 1991) (“The only
23
      features that appear similar to the ordinary observer—such as general size, shape,
24    color and softness—are the very same features that are so inherent in the abstract
      idea of a teddy bear that they are not subject to copyright protection.”); Country
25    Kids ‘N City Slicks, Inc. v. Sheen, 77 F.3d 1280, 1286 (10th Cir. 1996) (“to the

                                              -2-
          DEFENDANT’S REPLY IN SUPPORT OF HIS MOTION TO DISMISS PLAINTIFF’S COMPLAINT
     Case 5:21-cv-00121-JWH-KK Document 16 Filed 03/08/21 Page 3 of 10 Page ID #:126




1            "Because the requirement is one of substantial similarity to protected
2     elements of the copyrighted work, it is essential to distinguish between the
3     protected and unprotected material in a plaintiffs work." Swirsky v. Carey, 376

4
      F.3d 841, 845 (9th Cir.2004). Courts therefore filter out unprotectable elements

5
      through “‘[a]nalytical dissection' [which] requires breaking the works `down into
      their constituent elements, and comparing those elements for proof of copying as
6
      measured by "substantial similarity."'" Id. (quoting Rice v. Fox Broadcasting Co.,
7
      148 F.Supp.2d 1029, 1051 (C.D.Cal.2001)). And critically, "protection extends
8
      only to those components of a work that are original to the author." Apple
9
      Computer, Inc. v. Microsoft Corp., 35 F.3d 1435, 1445 (9th Cir. 1994).
10
            The Complaint at issue fails to allege that any protectable constituent
11
      element of the Sky Horse Designs was infringed. Plaintiff’s contrary argument
12
      rests only on the unsupported statement that the “Sky Horse Designs depict
13
      unicorn and horse elements on the hood of garments, with distinct expressive
14    elements of horns, eyes, ears, nose, and mane, all of which are not commonplace in
15    depictions of horses and unicorns and costumes of same[]” and that “[t]here are
16    infinite ways in which to represent a cartoon version of a unicorn or horse on a
17

18    extent that certain similarities between a copyrighted work and an allegedly
      infringing work are inherent in a nonprotectable idea—i.e., the general features of
19
      a doll—we must filter those similarities out of the comparison.”); Mattel, Inc. v.
20    Azrak-Hamway Int’l, Inc., 724 F.2d 357, 360 (2d Cir. 1983) (“Though the dolls’
      bodies are very similar, nearly all of the similarity can be attributed to the fact that
21    both are artist’s renderings of the same unprotectable idea—a superhuman
22
      muscleman crouching in . . . a traditional fighting pose”); Durham Indus., Inc. v.
      Tomy Corp., 630 F.2d 905, 916- 17 (2d Cir. 1980) (no infringement although dolls
23    were “mechanically identical and structurally similar;” “all dolls attempting to
      express the same idea will of necessity display at least some similarity”); Reece v.
24
      Island Treasures Art Gallery, Inc., 468 F. Supp. 2d 1197, 1207-09 (D. Haw. 2006)
25    (finding no substantial similarity even though central figure of dancer was
      “remarkably similar” in position and proportions).
                                              -3-
          DEFENDANT’S REPLY IN SUPPORT OF HIS MOTION TO DISMISS PLAINTIFF’S COMPLAINT
     Case 5:21-cv-00121-JWH-KK Document 16 Filed 03/08/21 Page 4 of 10 Page ID #:127




1     costume and to express the elements of horns, eyes, ears, nose, and mane.” Dkt. 13,
2     8:15 – 19. But Plaintiff does not elaborate on what distinct expressive elements it
3     owns nor does it indicate where it has plead ownership and copying of such

4
      expressive elements. In addition, its argument that there are infinite ways to

5
      represent a unicorn or horse costume is forestalled by Aliotti v. R. Dakin & Co.,
      supra, which maintains that the physiognomy of a stuffed animal is not
6
      protectable.
7
               Plaintiff cannot dispute that for a costume or bathrobe to be identifiable as a
8
      unicorn it must portray the physiognomy of a unicorn, i.e., horns, eyes, ears, manes
9
      and a nose, and there are only limited ways in which a maker may do so—the horn
10
      and mane go atop the head, eyes to the side and nose in the center below. Absent
11
      these features in this orientation, a creator cannot depict a unicorn on the hood of a
12
      garment. There is plainly not an infinite way to arrange such elements and Plaintiff
13
      should not be allowed to stifle competition and speech by monopolizing the
14    physiognomy of a unicorn.
15             Filtering out these “scenes a faire” features, Plaintiff has failed to identify
16    even a single element of protectable expression that is similar or virtually identical
17    between the works. Plaintiff can make no claim for infringement based on the
18    placement of the eyes on the garments since the placement of the eyes of
19    Defendant’s product is in accord with the physiognomy of a horse/unicorn and a

20    stuffed hooded costume. Plaintiff is then left having to claim that the eye on its

21    product is both original, that it is the copyright owner of the eye artwork, and that

22
      the eye on Defendant’s garment is virtually identical to Plaintiff’s eye once the
      physiognomy of the eye is filtered out. But Plaintiff does not allege that it owns a
23
      copyright in the eyes at issue, and acknowledges that the eyes are different in any
24
      event.
25



                                              -4-
          DEFENDANT’S REPLY IN SUPPORT OF HIS MOTION TO DISMISS PLAINTIFF’S COMPLAINT
     Case 5:21-cv-00121-JWH-KK Document 16 Filed 03/08/21 Page 5 of 10 Page ID #:128




1             Plaintiff runs into the same problem with the nose because it cannot
2     plausibly claim the use of two dots to depict a nose is protectable authorship in the
3     first place as “[c]opyright protection does not ‘extend to any idea, procedure,

4
      process, system, method of operation, concept, principle, or discovery.’”

5
      Muromura v. Rubin Postaer & Assocs., No. CV 12-09263 DDP AGRX, 2014 WL
      4627099, at *2 (C.D. Cal. Sept. 16, 2014) quoting 17 U.S.C. § 102(b). Therefore,
6
      “elements of expression that necessarily follow from an idea, or expressions that
7
      are as a practical matter, indispensable or at least standard in the treatment of an
8
      idea are [also] not protected.” Id. (internal citations and quotation omitted).
9
      Accordingly, the use of two dots to create a nose element must be filtered out
10
      because the dots cannot form the basis for Plaintiff’s claim for infringement.
11
              Finally, even a plausible allegation of such similarity would still be
12
      insufficient since the depiction of a unicorn or horse stuffed animal is subject to
13
      only thin copyright protection. See, Aurora World, Inc. v. Ty Inc., 719 F. Supp 2d
14    1115, 1138 (C.D. Cal. 2009)). As a result, "the appropriate standard [on which to
15    evaluate whether there has been] illicit copying is virtual identity." Id, citing Apple
16    Computer, 35 F.3d at 1439, 1442; See also, Mattel, Inc. v. MGA Entm’t, Inc., 616
17    F.3d 904, 915 (9th Cir. 2010)(“ Because of the narrow range of expression, the
18    preliminary sculpt [of a fashion doll] is entitled to only thin copyright protection
19    against virtually identical copying[.]”) And here, the elements are plainly not

20    identical or virtually identical.

21            Plaintiff has not and cannot plausibly allege the infringement of any

22
      protectable element of the Sky Horse Designs and accordingly, its claims as to that
      design should be dismissed with prejudice.
23
      ///
24
      ///
25



                                                -5-
            DEFENDANT’S REPLY IN SUPPORT OF HIS MOTION TO DISMISS PLAINTIFF’S COMPLAINT
     Case 5:21-cv-00121-JWH-KK Document 16 Filed 03/08/21 Page 6 of 10 Page ID #:129




1             B.     Plaintiff Fails to Sufficiently Allege Sufficient Similarity of
2                    Protectable Expression in the Graphics
3             Plaintiff’s Complaint also fails to plausibly allege the copying of protectable

4
      expression from its graphic artwork. Indeed, Plaintiff admits that it cannot claim

5
      copyright protection in the idea of stars on a striped background and that the stripe
      and star elements are different. Plaintiff’s opposition thus does little more than
6
      object to the CAD attached to the Wei declaration. But this objection proves too
7
      much—both Defendant and the Court are entitled to a clear statement of the basis
8
      for Plaintiff’s claim, and the fact that Defendant had to provide a clear image of the
9
      offending design for the Court to undertake an initial evaluation of whether, as a
10
      matter of law, a claim may lie against that artwork only provides further
11
      justification for this motion.
12
              Plaintiff’s objection to the Court considering a clearer image of the graphic
13
      on the Subject Products2 cannot save Plaintiff’s claim because the CAD was
14    submitted merely to facilitate the comparison of the images in the Complaint but is
15    not necessary for the Court to rule. Indeed, should the Court rule based only on the
16    images in the Complaint, the outcome here should still be a dismissal with
17    prejudice, or at least a dismissal with leave to amend and instructions to provide
18    clear images of the works at issue and plead which specific artistic expression of
19    elements of Plaintiff’s work were copied.

20            Plaintiff’s argument that “the works are substantially similar in their creative

21    placement of star elements over a background of diagonal color stripes that fade

22
      into each other with a creative emphasis on the colors red, pink, yellow and blue”
      (Dkt. 13, 8:11 – 13) fails. It is a conclusory argument that adds nothing to the
23

24

25
      2
          Defendant will address the objections below.

                                                -6-
            DEFENDANT’S REPLY IN SUPPORT OF HIS MOTION TO DISMISS PLAINTIFF’S COMPLAINT
     Case 5:21-cv-00121-JWH-KK Document 16 Filed 03/08/21 Page 7 of 10 Page ID #:130




1     conclusory allegations in the Complaint. It is telling that Plaintiff was not able to,
2     or willing to take the trouble to, articulate any particular similarities in its
3     opposition. Indeed, a comparison of the images as shown in the Complaint compel

4
      dismissal with prejudice:

5
      Plaintiff’s Graphic (Dkt. 1, ¶21)                Defendant’s Product (Dkt. 1, ¶21)

6

7

8

9

10

11

12

13

14

15

16           As shown above, Defendant’s graphic has a large purple stripe fading into a
17    large pink stripe which fades into orange, yellow then green and then indigo.
18    Plaintiff’s design does not share the same pattern: the purple line on Plaintiff’s
19    graphic is hard and thin. Plaintiff’s graphic contains several white stripes, whereas

20    Defendant’s graphics have none. Finally, there is no discernible similarity in the

21    pattern of star elements shown on graphics in the Complaint and Plaintiff (as said

22
      above) has made no effort to point out the similarities in the patterns.
             To the extent the Court is not inclined to dismiss the Complaint with
23
      prejudice, Plaintiff should be ordered to put forward clear images and descriptions
24
      of the purported similarities in the design in an amended complaint.
25



                                              -7-
          DEFENDANT’S REPLY IN SUPPORT OF HIS MOTION TO DISMISS PLAINTIFF’S COMPLAINT
     Case 5:21-cv-00121-JWH-KK Document 16 Filed 03/08/21 Page 8 of 10 Page ID #:131




1           C.     Plaintiff’s Procedural Arguments Fail
2           Contrary to Plaintiff’s assertion, expert testimony is not required for the
3     Court to rule on the motion and the Court need not look beyond the Complaint to

4
      Defendant’s Request for Judicial Notice or to the Gaojing Wei declaration to

5
      properly dismiss the Complaint.
            Notably, the cases Plaintiff points to do not say that expert testimony is
6
      necessary for a court to conduct the extrinsic test, rather they state that it may be
7
      necessary.3 And courts in this Circuit commonly dismiss copyright infringement
8
      cases at the motion to dismiss stage without the aid of expert testimony where
9
      substantial similarity or virtual identity is not plausible on the face of the
10
      complaint. See e.g., Pretty in Plastic, Inc. v. Bunn, No. CV 18-6091-GW(SKX),
11
      2019 WL 1771654 (C.D. Cal. Feb. 8, 2019), aff'd, 793 F. App'x 593 (9th Cir.
12
      2020) (dismissal with prejudice of copyright infringement claim affirmed where
13

14
      3
15      Plaintiff cites to Williams v. Gaye, 895 F.3d 1106, 1119 (9th Cir. 2018), for the
      proposition that the extrinsic test requires expert testimony, but the Gaye citation
16    appears to follow a string of incorrect citations. Specifically, in Apple Computer,
      Inc. v. Microsoft Corp., 35 F.3d 1435 (9th Cir.1994), the Court stated that in
17
      conducting the extrinsic test, “expert testimony could be used, if helpful” and
18    “[u]sing analytic dissection, and, if necessary, expert testimony, the court must
      determine whether any of the allegedly similar features are protected by
19
      copyright.” Apple Computer, Inc. v. Microsoft Corp., 35 F.3d 1435, 1442 – 1443
20    (9th Cir.1994) (emphasis added). Subsequently, Three Boys Music Corp. v. Bolton,
      212 F.3d 477 (9th Cir. 2000) cited Apple Computer for the proposition that “[t]he
21    extrinsic test often requires analytical dissection of a work and expert testimony.”
22
      Three Boys Music Corp. v. Bolton, 212 F.3d 477, 485 (9th Cir. 2000). The Three
      Boys Music case was subsequently misquoted in Swirsky v. Carey, 376 F.3d
23    841(9th Cir. 2004) which truncated the language and stated, “[t]he extrinsic test
      requires "analytical dissection of a work and expert testimony." Swirsky v. Carey,
24
      376 F.3d 841, 844 (9th Cir. 2004). Later, the Court in Williams v. Gaye quoted the
25    incorrect and incomplete citation made in Swirsky v. Carey. Williams v. Gaye, 895
      F.3d 1106, 1119 (9th Cir. 2018).
                                              -8-
          DEFENDANT’S REPLY IN SUPPORT OF HIS MOTION TO DISMISS PLAINTIFF’S COMPLAINT
     Case 5:21-cv-00121-JWH-KK Document 16 Filed 03/08/21 Page 9 of 10 Page ID #:132




1     virtual identity of unicorn sculpture could not be plausibly alleged). See also, Wild
2     v. NBC Universal, Inc., 788 F.Supp.2d 1083, 1098 (C.D.Cal.2011); Muromura v.
3     Rubin Postaer & Assocs., No. CV 12-09263 DDP AGRX, 2014 WL 4627099, at

4
      *2 (C.D. Cal. Sept. 16, 2014).

5
              And even if expert testimony was required (and it is not), it would be, as
      Plaintiff suggests, to dissect protected elements from unprotected elements. But
6
      Plaintiff has not and cannot allege the existence of any protected elements and
7
      accordingly there is nothing for an expert to discuss.
8
              Plaintiff also incorrectly pegs its call for expert testimony to the fact that
9
      Defendant has filed a request for judicial notice and included a CAD of the graphic
10
      on its product via declaration under the incorporation by reference theory. But
11
      again, Plaintiff cites no case that suggests that where a request for judicial notice is
12
      granted or where a document is incorporated by reference that expert testimony is
13
      necessary. Indeed, in Pretty in Plastic, Inc. v. Bunn, supra, the Court granted
14    Plaintiff’s request that the Court take judicial notice of the dictionary definition of
15    unicorn and the Court still dismissed the action with prejudice and in the absence
16    of any expert testimony. Pretty in Plastic, Inc. v. Bunn, No., 2019 WL 1771654, at
17    *3.
18            Here, while the dictionary entry and an encyclopedic entry for unicorn may
19    be helpful to the Court in understanding that a unicorn is a mythic figure

20    resembling a horse, it is not necessary for the Court to rule on this motion. This is

21    especially true where Plaintiff acknowledges that “[t]he Sky Horse Designs depict

22
      unicorn and horse elements…” Dkt. 13, 8:15.
              The same is true with respect to the Wei declaration: The Court can rule on
23
      the motion without resorting to the CAD attached to the Wei declaration and again,
24
      even if it looks to the CAD, there is no rule that Defendant is aware of – and
25



                                                -9-
            DEFENDANT’S REPLY IN SUPPORT OF HIS MOTION TO DISMISS PLAINTIFF’S COMPLAINT
     Case 5:21-cv-00121-JWH-KK Document 16 Filed 03/08/21 Page 10 of 10 Page ID #:133




1      Plaintiff has cited none – that would require expert testimony where a Court looks
2      to documents incorporated by reference in a complaint on a motion to dismiss.
3            D.     Conclusion

4
             The Copyright Act exists to encourage artistic expression and protect the

5
       creative arts, and to serve those goals it makes clear that ideas are not protectable.
       In order to avoid chilling creative expression, it is critical that Courts ensure that
6
       no artist be sued for “copying” ideas by dismissing cases like the one at bar early.
7
       Because the works at issue are plainly different and only share similarity of
8
       unprotectable idea, Plaintiff's complaint should be dismissed with prejudice. In the
9
       event the Court grants leave to amend, Plaintiff should be required to allege with
10
       particularity the protectable elements of the Sky Horse Design that it alleges
11
       Defendant has infringed and to allege with particularity the similarities between the
12
       graphic works at issue.
13

14                                                     Respectfully submitted,
15

16     Dated: March 8, 2021       By:                  /s/ Stephen M. Doniger
                                                       Stephen M. Doniger, Esq.
17                                                     David Shein, Esq.
18
                                                       DONIGER / BURROUGHS
                                                       Attorneys for Defendant
19                                                     Gaojing Wei
20

21

22

23

24

25



                                               - 10 -
           DEFENDANT’S REPLY IN SUPPORT OF HIS MOTION TO DISMISS PLAINTIFF’S COMPLAINT
